Citation Nr: 1501559	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-16 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for a skin condition (also claimed as Athlete's foot).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2014, the Veteran's representative requested a hearing with regard to the Veteran's pending claim.  The Veteran was asked to specify which type of hearing he would like conducted, and, in August 2014, the Veteran requested a videoconference hearing.  However, no hearing was provided to the Veteran, and the record does not reflect that the Veteran has withdrawn his hearing request.  Therefore, the Veteran should be scheduled for the requested hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.702, 20.703 (2013). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board, in the order that the request was received.  He should be notified of the date and time of the hearing, as appropriate.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




